Citation Nr: 9927429	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  93-16 511	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder of the feet.

2.  Dissatisfaction with the initial rating action following 
a grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
March 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA).  By a rating action of 
January 1992, the RO granted service connection for PTSD and 
assigned a 10 percent disability rating, effective March 22, 
1991.  A rating action in June 1992 denied the veteran's 
attempt to reopen the veteran's claim of entitlement to 
service connection for a skin disorder of the feet; this 
rating action also confirmed the 10 percent rating assigned 
for the veteran's service-connected PTSD.  A notice of 
disagreement with the above determinations was received in 
June 1992.  A statement of the case was issued in July 1992.  
The veteran's substantive appeal was received in August 1992.  

The veteran and a friend appeared and offered testimony at a 
hearing before a hearing officer at the RO in October 1992.  
A transcript of the hearing is of record.  A hearing 
officer's decision was entered in April 1993, which confirmed 
the denial of the veteran's claims.  A supplemental statement 
of the case was issued in April 1993.  The appeal was 
received at the Board in July 1993.  

In April 1995, the Board remanded the case to the RO for 
further development.  By a rating action in September 1995, 
the RO increased the evaluation for the veteran's PTSD from a 
10 to a 30 percent rating effective March 22, 1991.  A 
supplemental statement of the case, regarding the issue of 
increased rating for PTSD, was issued in September 1995.  By 
a rating action in January 1996, the RO confirmed the 30 
percent rating assigned for PTSD as well as the previous 
denial of the veteran's attempt to reopen his claim for 
service connection for a skin disorder of the feet.  A 
supplemental statement of the case, addressing the issue of 
PTSD, was issued in March 1996.  A rating action of June 1998 
confirmed the 30 percent rating assigned for PTSD as well as 
the previous denial of the veteran's attempt to reopen his 
claim for service connection for a skin disorder of the feet.  
Supplemental statements of the case were issued in July 1998, 
October 1998 and April 1999.  

The Board notes that, by a rating action in January 1996, the 
RO granted service connection for chronic ingrown toenails 
and assigned a noncompensable evaluation, effective September 
26, 1995.  A notice of disagreement with the rating assigned 
was received in March 1996.  Subsequently, a rating action in 
February 1997 increased the evaluation for chronic ingrown 
toenails from 0 to 10 percent, effective September 26, 1995.  
A statement of the case was furnished in February 1997.  
However, a substantive appeal on that issue has not been 
received; therefore, it is not in appellate status and will 
not be considered by the Board.  

The Board has rephrased the issue of PTSD in light of the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The medical evidence of record does not establish that as a 
result of his service-connected PTSD the veteran has either 
considerable impairment in his ability to establish and 
maintain effective or favorable relationships with people or 
considerable industrial impairment.  His PTSD does not cause 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim regarding 
the PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, we find that he 
has presented a claim which is plausible.  A claim that a 
service-connected condition has become more severe is well-
grounded where the veteran asserts that a higher rating is 
justified due to the increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  All relevant facts have been 
properly developed to the extent possible and, therefore, the 
VA's duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5107(a).  In this regard, the Board remanded the 
case in 1995 to afford the veteran psychiatric examinations; 
although a VA examination was conducted in June 1995, the 
veteran failed to report for scheduled examinations in 
February 1998, September 1998, December 1998 and March 1999.  
The duty to assist is not a one-way street, and the veteran 
has not fulfilled his duty to report for examination.  38 
C.F.R. §§ 3.326, 3.327; Olson v. Principi, 3 Vet. App. 480 
(1992).  Therefore, the claim will be decided based on the 
evidence of record.  

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in Vietnam from August 1967 to September 1968.  The 
Certificate of Discharge or Release from Active Duty (DD Form 
214) reflects that the veteran served as a wireman.  The 
veteran's military personnel file, including his DD Form 214, 
reflects that he was awarded the Combat Action Ribbon 
Meritorious Unit Citation, the Vietnam Campaign Medal with 
device, the Vietnam Service Medal with 4 stars, the National 
Defense Service Medal, and the Rifle Marksmanship Badge.  

Received in October 1991 were VA outpatient treatment reports 
dated from March 1991 to October 1991, indicating that the 
veteran received a diagnosis of PTSD for which he received 
clinical evaluation and treatment.  A treatment report dated 
in March 1991 reflect that the veteran complained of 
increased anger, anxiety, depression and guilt; he also 
reported decreased sleep with nightmares involving Vietnam.  
The veteran indicated that his symptoms had increased since 
1988 on the anniversary of his best friend's death in 
Vietnam.  The pertinent diagnosis was PTSD.  When seen in May 
1991, the veteran reported similar complaints; he received a 
diagnosis of PTSD, moderate-severe.  The records reflect that 
the veteran attended a group therapy session in June 1991, at 
which time it was noted that he seemed genuinely distressed 
by his Vietnam experiences; he became tearful when discussing 
several friends who had been killed.  During a follow up 
visit in July 1991, the veteran was diagnosed with PTSD-
moderate.  

The veteran was afforded a VA compensation examination in 
December 1991, at which time he reiterated several incidents 
which occurred while he was on active duty in Vietnam; he 
stated that he reacted violently upon learning about the 
death of his friend.  The veteran reported getting the 
shivers every time he was ordered to take part in a mission 
near the DMZ because of the impending dangers.  The veteran 
indicated that he started volunteering for dangerous missions 
upon learning of the death by decapitation of another close 
friend.  After returning home from Vietnam, the veteran was 
incarcerated for manslaughter when he killed his sister's 
boyfriend.  It was noted that although the veteran had 
intermittently worked at more than one job, he complained of 
various symptoms that made interacting with others difficult; 
he reported intrusive thoughts of Vietnam, nightmares, 
difficulty sleeping, irritability and social isolation.  The 
veteran reported an increase in the symptoms following the 
outbreak of the Gulf war.  

On mental status evaluation, it was noted that his speech was 
rapid and often stuttering, and some anxiety was present.  It 
was noted that the veteran used an excellent vocabulary and 
appeared to be highly intelligent.  No suicidal ideation and 
no psychosis were present; no paranoia was noted.  The 
examiner observed that the veteran appeared preoccupied with 
issues related to Vietnam.  He also noted that the veteran 
appeared to be struggling with a sense of pride in his marine 
service, and with the apparent senselessness of his combat 
service for this country.  He became tearful when revealing 
that, the day he gets back on his feet, he wanted to visit 
the families of two friends who died in Vietnam to let them 
know that they were "true marines."  The examiner stated 
that the veteran clearly met the diagnostic criteria for 
PTSD.  

Received in March 1992 were VA outpatient treatment reports 
dated from September 1991 to January 1992, which show that 
the veteran received clinical attention for several 
disabilities.  During a clinical visit in October 1991, it 
was reported that the veteran started being seen following 
the onset of the Gulf war; it was noted that the veteran 
appeared to have a thought disorder.  

At his personal hearing in October 1992, the veteran 
indicated that he had difficulty establishing close 
relationships with people.  The veteran related that he was 
unable to work as a result of his service-connected PTSD.  He 
indicated that he was currently taking medication for anxiety 
and difficulty sleeping.  The veteran testified that he self 
treated his PTSD by isolating himself from others.  

During a VA compensation examination in October 1992, the 
veteran reported waking up at night and feeling like he was 
in Vietnam.  The veteran also reported a problem with 
depression when it rained.  The veteran indicated that he had 
three failed marriages; he stated that his second wife was 
not capable of fidelity, and she was lucky to be alive 
because he would have killed her.  The veteran described 
startle response; he explained that he had been angry ever 
since his return from Vietnam.  It was noted that the veteran 
was taking medication for sleep and anxiety.  Following a 
mental status evaluation, the examiner stated that the 
veteran endorsed some symptoms of PTSD; he appeared to be a 
very angry person.  The examiner observed that the veteran 
also had a history of violence regarding other people since 
he had been out of the military.  The examiner stated that it 
did not appear that PTSD was a factor in his inability to 
find employment; however, it did appear that  it interfered 
with his interpersonal relations with people.  

Received in October 1992 were VA outpatient treatment reports 
dated from December 1991 to March 1992, which show that the 
veteran continued to receive follow up evaluation at the 
mental health clinic.  During a clinical visit in March 1992, 
it was noted that the veteran had withdrawn from a PTSD 
group; it was also noted that his mood was satisfactory.  His 
affect was noted to be positive with underlying anger.  
Speech was normal in volume, rate and progression; the 
pertinent diagnosis was PTSD.  

Received in March 1993 were medical records from the Social 
Security Administration dated from May 1991 to July 1991, 
showing clinical evaluation and treatment for PTSD.  These 
records were previously discussed above.  Also received in 
March 1993 was the report of a private psychological 
evaluation, conducted in July 1991, which reported symptoms 
of flashbacks, intrusive thoughts of Vietnam, social 
isolation, depression, feelings of guilt, and difficulty 
maintaining intimate relationships.  It was noted that the 
veteran remained quite bitter concerning a nine year period 
of incarceration on charges that were subsequently dismissed.  
Following mental status evaluation and appropriate 
psychological testing, the pertinent diagnoses were PTSD and 
personality disorder, NOS; psychological stressors were noted 
to be incarceration and PTSD with very severe impairment of 
social, vocational and adaptive functioning.  The examiner 
reported a GAF score of 40 for the past year.  

Received in May 1995 were VA outpatient treatment reports 
dated from September 1991 to December 1993, reflecting 
ongoing clinical evaluation for several disabilities, 
including PTSD.  

The veteran was afforded a VA compensation examination in 
June 1995, at which time he reported persistent and troubling 
thoughts of Vietnam.  He also complained of significant sleep 
disruption, with middle of the night and early morning 
wakefulness and nightmares of Vietnam.  The veteran reported 
poor concentration; he also indicated that he was more 
tearful and irritable than he used to be.  The veteran 
described a lack of motivation and lack of enjoyment in life.  
He indicated that he had become increasingly isolated and 
withdrawn.  He denied any suicidal or homicidal thoughts.  He 
attributed his failed marriages to his PTSD symptoms; he 
described at least two episodes of periods of time in which 
he had no recollections of what he had been doing while 
driving a car.  

It was reported that the veteran was noted in the waiting 
area to have a stiff, angry demeanor and seemed hostile 
throughout the entire examination.  It was difficult to 
establish any sort of rapport with him.  He spoke through 
clenched teeth, rapidly and with great intensity about his 
mistreatment by the VA system and VA doctors.  He was 
extremely preoccupied with this topic and it was difficult to 
direct the conversation into other areas.  He was very clean 
and well groomed.  He spoke in a very articulate manner about 
his situation with tears frequently rolling down his cheeks.  
He was very serious, never smiled and made virtually no eye 
contact with the examiner.  He was rather guarded in 
discussing certain topics and mild paranoid ideation was 
noted.  He appeared to be brooding and ruminative and was 
observed to have difficulty concentrating due to his 
obsessive focus on his anger.  He was alert and oriented in 
all spheres and was estimated to have average intelligence.  
There was no clear evidence of a thought disorder; however, 
he seemed very depressed and agitated.  

Following psychological tests, the diagnostic impressions 
were major depressive disorder, recurrent, severe; and 
personality disorder NOS, with obsessive compulsive and 
avoidance features.  The pertinent stressors were listed as 
unemployment; discord with the VA system; recent history of 
possibly unfair incarceration; and some debilitating symptoms 
of PTSD.  The GAF score was reported to be 45.  The examiner 
stated that the veteran did have several symptoms of combat-
related PTSD, including intrusive recollections of Vietnam, 
nightmares pertaining to Vietnam, hypervigilance, and 
physiological reactivity to events that resemble events in 
Vietnam.  However, he did not meet full criteria for that 
diagnosis at the time of the examination.  The examiner 
stated that current interview and test results indicated that 
the majority of his symptoms related to recurrent, severe 
major depression.  He explained that although the etiology of 
some of the depressive symptoms appeared to have been his 
experiences in Vietnam, the majority appeared to have been as 
a result of subsequent distressing experiences; therefore, 
the GAF of 45 represented the global assessment of 
functioning with the majority of the reduced level resultant 
of the major depression and a smaller percentage due to 
symptoms of combat related PTSD.  

The veteran was again examined later in June 1995, at which 
time it was noted that he was much more cooperative.  There 
was good rapport between the examiner and the veteran; he was 
able to describe in detail the events.  He cried a lot during 
the interview.  There was no abnormal movements; he was 
alert, and he was oriented in all spheres.  His speech had 
normal rate, rhythm and volume.  He described his mood as 
okay; his affect was mood congruent but somewhat constricted.  
He denied any kind of hallucinations, auditory or visual; he 
also denied any suicidal ideation.  His thought processes 
were goal directed without loosening of association or flight 
of ideas.  There was no paranoid ideation.  His memory and 
concentration were good.  His judgment was fair and he had 
good insight into what was going on with him.  The pertinent 
diagnoses were PTSD, and personality disorder, NOS.  The 
examiner stated that the veteran did meet the criteria for 
PTSD, and although he was presently not on any medication he 
might benefit from some antidepressant medication.  

Received in October 1995 were VA outpatient treatment reports 
dated from March 1991 to December 1993, which show that the 
veteran received ongoing clinical evaluation and treatment 
for several disabilities including PTSD.  Additional VA 
records were received in April 1996 consisting of clinical 
treatment records dated in December 1993 and April 1996; 
these records reflect treatment for unrelated physical 
disabilities.  Received in September 1996 were private 
treatment reports dated from October 1985 to February 1989 
which reflect treatment for several disabilities; these 
records do not reflect any complaints or treatment for PTSD.  

As noted above, pursuant to multiple correspondence to the 
veteran, VA examinations were scheduled to be conducted in 
February 1998, September 1998, December 1998 and March 1999; 
however, the veteran failed to report for the scheduled 
examinations.  Of record is a report of contact (VA Form 
119), dated March 31, 1999, indicating that, in response to a 
note to Disabled American Veterans regarding the veteran's 
willingness to report for a VA examination, one 
representative reported that they had not been able to make 
contact with the veteran.  

B.  Legal analysis.

Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  Provided that it is 
otherwise adequate for rating purposes, a statement from a 
private physician may be accepted for rating a claim without 
further examination.  38 C.F.R. § 3.326 (a), (b), & (c) 
(1998).  

It is essentially maintained that the 30 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (1998).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time of the appealed RO decision, the veteran's PTSD was 
evaluated under 38 C.F.R. § 4.132 as in effect prior to 
November 7, 1996.  Diagnostic Code 9411 (PTSD) and other 
codes pertaining to psychoneurotic disorders provide for a 30 
percent rating if it is demonstrated that there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

It should be noted that the United States Court of Appeals of 
Veterans Claims (Court) has held that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in character and invited 
the Board to construe the term in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Hood v. Brown, 4 Vet. App. 301 (1993).  In a precedent 
opinion dated in November 9, 1993, the General Counsel of the 
Department of Veterans Affairs concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93 (O.G.C. Prec 9-93).  
The Board and the RO are bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(d)(1) (West 1991).  

A 50 percent rating under Diagnostic Code 9411 (prior to 
November 6, 1996) is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  On November 7, 1996, the rating criteria for 
psychiatric disorders were revised and are now found at 38 
C.F.R. § 4.130.  The revised rating criteria provides that 
PTSD (Code 9411), as well as other mental disorders, are to 
be rated 30 percent when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

As the veteran's appeal regarding dissatisfaction with the 
rating for PTSD was pending when the regulations pertaining 
to psychiatric disabilities were revised, he is entitled to 
the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's PTSD 
produces more than a definite (30 percent) degree of 
industrial impairment.  In other words, the veteran's 
disability most nearly approximates the criteria for the 
current definite impairment, rather than the criteria for 
considerable impairment.  Significantly, the medical evidence 
demonstrates that the veteran continues to complain of 
anxiety, depression, nightmares involving Vietnam, sleep 
disturbance, occasional crying spells, and social isolation.  
On the occasion of the VA examination in June 1995, it was 
noted that the veteran cried during the interview and his 
affect was somewhat constricted.  However, clinical findings 
did not reveal any impairment in areas of concentration, nor 
were any suicidal or homicidal ideations reported.  It is 
also significant that the veteran was not on any medication 
for PTSD.  In this regard, the Board notes that the clinical 
findings clearly demonstrate a psychiatric disorder which is 
moderately large in degree and, therefore, productive only of 
definite social and industrial impairment.  In any event, 
considerable impairment has certainly not been shown and the 
Board concludes that an increased rating is not warranted 
under the old criteria.  

With respect to the new rating criteria, the Board notes that 
the medical evidence, at most demonstrates that the veteran's 
service-connected PTSD results in social and occupational 
impairment with disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  However, this evidence certainly does 
not demonstrate that his psychiatric disorder results in such 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking, as is necessary for a 50 percent evaluation under 
the new rating criteria.  Consequently, the Board finds a 
rating in excess of 30 percent is not warranted under the new 
criteria.  38 C.F.R. § 4.130, Code 9411 (effective November 
7, 1996).  

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD is no more than 30 percent disabling under either the 
old or new regulations concerning ratings for psychiatric 
disorders.  Further the 30 percent rating was warranted 
during the entire appeal period.  See Fenderson. 


ORDER

The appeal regarding PTSD is denied.  


REMAND

With regard to cases involving the question of whether new 
and material evidence has been submitted to reopen a claim, 
the VA has formerly relied on the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In Hodge v. West, the 
U.S. Court of Appeals for the Federal Circuit stated that the 
test created by the United States Court of Appeals of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court 
was stated to have "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the Court of Appeals in Hodge.  Therefore, the RO when it 
decides this case should do so under the standard in Hodge 
and 38 C.F.R. § 3.156(a).  

In addition, the Court in Elkins v. West, 12 Vet. App. 209 
(1999) stated that there was now a 3 step test when a veteran 
seeks to reopen a claim.  If new and material evidence is 
found, then the VA must determine if the claim is well-
grounded and, if it is, then it must be done with 
consideration of all the evidence.  

The Court has also stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  In addition, if the Board determines the 
veteran has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO 
pursuant to 38 C.F.R. § 19.9 (1998), specifying the action to 
be taken.  Bernard at 394.  

The supplemental statement of the case issued in October 1998 
states specifically that the veteran's claim was denied 
because "there is no reasonable possibility that the new 
evidence submitted in connection with the current claim would 
change our previous decision."  It is clear that the RO 
found new and material evidence to reopen the veteran's claim 
of entitlement to service connection for a skin disorder of 
the feet had not been submitted based on the requirements set 
forth by the Court in Colvin.  As noted previously, the 
requirements have been found to be impermissibly more 
restrictive than 38 C.F.R. § 3.156(a) requires.  Since the 
veteran's claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for in Bernard, the Board must 
therefore remand this claim to the RO for readjudication 
under 38 C.F.R. § 3.156(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should reevaluate whether or 
not new and material evidence to reopen 
the veteran's claim of entitlement to 
service connection for a skin disorder of 
the feet has been submitted by the 
veteran.  In making this determination, 
the RO should follow the provisions of 
38 C.F.R. § 3.156(a), not the more 
restrictive requirements set forth by the 
Court in Colvin.  If it is determined 
that new and material evidence has been 
presented, then the RO should also 
consider whether the claim, as reopened, 
is well-grounded.  Elkins v. West 12 Vet. 
App. 209 (1999).  If it is reopened and 
well-grounded, the RO should consider the 
claim de novo.  

2.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







